MARY'S OPINION HEADING                                           








                NO. 12-06-00015-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
TROY RANDELL EDMON,           §          APPEAL
FROM THE 87TH
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
WAYNE E. WHITTEN AND
DAVID GREEN,       §          ANDERSON COUNTY, TEXAS
APPELLEES


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
prosecution.  See Tex. R. App. P. 42.3(b). Appellant
perfected his appeal on December 27, 2005. 
Thereafter, the clerk’s record was filed on January 30, 2006, making
Appellant’s brief due on or before March 1, 2006.  When Appellant failed to file his brief
within the required time, this Court notified him on March 10, 2006 that the brief
was past due and warned that the appeal would be dismissed for want of
prosecution if no motion for extension of time to file the brief was filed by
March 20, 2006.  See Tex. R. App. P. 42.3(b).  The notice further informed Appellant that
the motion for extension of time must contain a reasonable explanation for his
failure to file the brief and a showing that Appellees had not suffered
material injury thereby.




            On March 22, 2006, Appellant filed a motion to accelerate
the appeal pursuant to Texas Rule of Appellate Procedure 28.3.  In his motion, Appellant states that Rule
28.3 permits an appeal to be heard on the original papers forwarded by the
trial court or on sworn and uncontroverted copies of those papers.  Appellant appears to conclude that where no
appellate brief is filed in a civil case, Rule 28.3 authorizes us to review the
record and decide the merits of the appeal. Appellant misinterprets the
rule.  See Tex. R. App. P. 38.8(a). 
Because Appellant has not complied with our March 10, 2006 notice, the
appeal is dismissed for want of prosecution, and we take no
action on Appellant’s motion to accelerate the appeal.  See 
Tex. R. App. P.  38.8(a)(1); 42.3.(b).
Opinion
delivered March 31, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)